DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1, 5-12 and 15-20 are presented for examination. Claims 2-4 and 13-14 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Leonard B. Taylor (registration No.50, 376) on 02/23/2021. 
The application has been amended as follows:
Please amend the claims 1, 12 and 15 as follows:
Listing of Claims:
1. (Currently Amended) A controller for controlling an operation of a semiconductor memory device having a plurality of memory blocks, the controller comprising:
memory block among the plurality of memory blocks; and
a block manager configured to analyze a result of the error correction operation and selectively perform defect processing on the target memory block in which the read data is stored, based on a number of error correction units in which an error correction failure has occurred, among a plurality of error correction units included in the read data,
wherein the block manager performs the defect processing on the target memory block when the error correction failure has occurred in two or more error correction units among the plurality of error correction units,
wherein the block manager does not perform the defect processing on the target memory block when the error correction failure has occurred in one error correction unit among the plurality of error correction units, 
wherein the defect processing on the target memory block comprises registering the target memory block as a bad block,
wherein the block manager is configured to perform a recovery operation on the read data and perform a read reclaim operation using the read data when the error correction failure has occurred in one of the plurality of error correction units.
 
2-4. (Canceled)
 
5. (Original) The controller according to claim 1, wherein the block manager comprises:

a data backup processor configured to generate a backup control signal for data backup processing related to the read data in response to any one of the first detection data and the second detection data;
a bad block register configured to generate bad block information about the target memory block in response to the second detection data; and
a bad block information storage configured to store the bad block information.
 
6. (Original) The controller according to claim 5, further comprising:
a command generator configured to generate a command for controlling an operation of the semiconductor memory device,
wherein the command generator generates a command for a data backup operation related to the read data in response to the backup control signal.
 
7. (Original) The controller according to claim 6, wherein the block manager further comprises:
a block test performance component configured to generate a block test control signal for a block test operation on the target memory block in response to the first detection data.
 

 
9. (Original) The controller according to claim 8, further comprising:
a buffer memory configured to store the read data.

10. (Original) The controller according to claim 6, wherein the block manager further comprises:
a weak block information storage configured to register the target memory block as a weak block in response to the first detection data; and
a block test performance component configured to generate a block test control signal for performing a test operation on the weak block based on weak block information provided from the weak block information storage.
 
11. (Original) The controller according to claim 10, wherein the weak block information storage transfers the weak block information to the block test performance component during idle time of the semiconductor memory device.
 
12. (Currently Amended) A method of operating a controller for controlling a semiconductor memory device, the method comprising:
receiving read data from the semiconductor memory device;
performing an error correction operation on the read data; and

wherein analyzing the result of the error correction operation and selectively performing the defect processing on the target memory block comprises:
determining whether error correction in each of the plurality of error correction units included in the read data has succeeded; and
when it is determined that the error correction failure has occurred, determining whether the error correction failure has occurred in at least two error correction units among the plurality of error correction units, or the error correction failure has occurred in one error correction unit among the plurality of error correction units, 
wherein the defect processing on the target memory block comprises registering the target memory block as a bad block, and
wherein analyzing the result of the error correction operation and selectively performing the defect processing on the target memory block further comprises: 
performing the defect processing on the target memory block when it is determined that the error correction failure has occurred in two or more error correction units.
 
13-14. (Canceled)
 
15. (Currently Amended) The method according to claim 12, wherein selectively performing defect processing on the target memory block comprises:

storing data of the target memory block in an additional memory block using the recovered read data;
updating a mapping table associated with the target memory block; and
registering the target memory block in a bad block information storage.

16. (Previously Presented) The method according to claim 12, further comprising, when the error correction failure has occurred in one error correction unit:
performing a recovery operation on the read data; and
performing a read reclaim operation on the read data.

17. (Previously Presented) The method according to claim 12, further comprising, when the error correction failure has occurred in one error correction unit: 
performing a recovery operation on the read data;
storing data of the target memory block in an additional memory block; and
performing a defect test on the target memory block.
 
18. (Original) The method according to claim 17, wherein performing the defect test on the target memory block comprises:
performing an erase operation on the target memory block;
programming test data to the target memory block; and
reading the programmed data, and then determining whether an error correction failure has occurred in the programmed data.

19. (Original) The method according to claim 18, further comprising:
when the programmed data is read and the error correction failure has occurred in the programmed data, performing defect processing on the target memory block.

20. (Previously Presented) The method according to claim 12, further comprising, when the error correction failure has occurred in one error correction unit:
performing a recovery operation on the read data;
storing data of the target memory block in an additional memory block; and
registering the target memory block as a weak block.

Allowable Subject Matter
5.	Claims 1, 5-12 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " wherein the block manager performs the defect processing on the target memory block when the error correction failure has occurred in two or more error correction units among the plurality of error correction units, wherein the block manager does not perform the defect processing on the target memory block when the error correction failure has occurred in one error correction unit among the plurality of error correction units, wherein the defect processing on the target memory block comprises registering the target memory block as a bad block, wherein the block manager is configured to perform a recovery operation on the read data and perform a read reclaim operation using the read data when the error correction failure has occurred in one of the plurality of error correction units." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claim 12:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 5-11 and 15-20 depend from allowable independent claims 1 and 12 respectively and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112